Citation Nr: 0018096	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-08 194	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for conjunctivitis with 
vision loss.

2.  What evaluation is warranted for the left knee tendonitis 
with synovial cyst from March 16, 1992?

3.  What evaluation is warranted for costochondritis from 
March 16, 1992?

4.  What evaluation is warranted for low back pain from March 
16, 1992


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from April 1978 to March 
1984 and from January 1986 to March 1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating action of 
the Seattle, Washington Regional Office of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent disability evaluation for low back 
pain.  Service connection was also granted, and separate 
noncompensable ratings assigned, for left knee tendonitis and 
costochondritis.  By that same decision, service connection 
was denied for several other claims and the veteran perfected 
an appeal to the Board.  

The Board initially reviewed the veteran's appeal in October 
1996, at which time it denied claims of service connection 
for hypertension, a right ankle condition and pes planus and 
remanded the issues noted on the title page.  The case was 
returned to the Board in May 1998, when it was determined 
that another remand was required. 

The veteran currently resides within the jurisdiction of the 
Detroit, Michigan Regional Office (RO).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
conjunctivitis with vision loss is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.  

2.  Since March 16, 1992, costochondritis has not been show 
to be productive of impairment which equates to moderate 
injury to Muscle Group XXI.

3.  Since March 16, 1992, the veteran's low back disability 
has not been shown to be productive of more severe impairment 
of the low back, such as moderate limitation of motion, 
moderate intervertebral disc syndrome or strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
conjunctivitis with vision loss is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The schedular criteria for a compensable rating for 
costochondritis at any time since March 16, 1992, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.73, Diagnostic Code 5321 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for low back pain at any time since March 16, 1992, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  The report of a March 1978 physical examination 
noted distant vision of 20/20 for each eye.  A screening 
examination report completed in April 1978 noted the 
veteran's "naked vision" as 20/25 in the right eye and 
20/20 in the left eye.  A physical profile record noted that 
the veteran had refractive amblyopia, right eye, best 
correctable visual acuity 20/40.

A careful review of the veteran's service medical records 
reveals that in June 1980, he presented with complaints of 
two "lumps" on his right eyelid.  The diagnostic impression 
was that of two small chalazions and the veteran was treated 
with warm compresses.  

The report of a May 1982 physical examination noted distant 
vision of 20/70, right eye, correctable to 20/30; and 20/20, 
left eye.  Near vision was recorded as 20/100 right eye, 
corrected to 20/40 with glasses.  Near vision of the left eye 
was noted to be 20/20.  

The report of a January 1984 physical examination noted 
distance vision of 20/40 right eye and 20/25, left eye.  Near 
vision was recorded as 20/60, right eye; 20/20, left eye.  A 
June 1985 physical examination noted distant vision of 20/50, 
right eye.

In September 1986, the veteran complained of being hit in the 
left eye by a coat hanger.  His vision at that time was 
recorded at that time as 20/70 in the right eye and 20/20 in 
the left eye.  A subconjunctival hemorrhage was noted in the 
left eye.  In a chart extract dated later that same month, it 
was noted that the veteran had been prescribed glasses in the 
fourth grade, but had not worn glasses consistently until age 
19.  The assessment was that of resolving subconjunctival 
hemorrhage left eye and amblyopia, right eye, secondary to 
under-corrected hyperopia.  

In June 1988, the veteran reported a two week history of eye 
pain.  Physical examination was negative for conjunctivitis.  
Photophobia was reported in January 1989, but again 
conjunctivitis was not diagnosed.
 
The report of a January 1992 separation examination noted 
distant vision of 20/50 in the right eye, corrected to 20/20.  
Uncorrected distant vision of the left eye was recorded as 
20/40; corrected to 20/20.  Uncorrected near vision of the 
right eye was noted to be 20/+400, corrected to 20/20.  
Uncorrected near vision of the left eye was recorded as 
20/20.  No pertinent defects or diagnoses were noted.  

The report of a June 1992 VA examination noted the veteran's 
report of a history of chronic conjunctivitis, secondary to 
an unknown cause.  The veteran stated that he had some blurry 
vision in the right eye; however, he was not currently 
receiving any treatment in that regard.  Uncorrected visual 
acuity in the right eye was recorded as 20/100, distant; 
20/200, near.  Corrected visual acuity in the right eye was 
recorded as 20/40+, far; 20/50, near.  Uncorrected visual 
acuity in the left eye was recorded as 20/25, distant; 20/20, 
near.  Corrected visual acuity in the left eye was recorded 
as 20/20, far; 20/20, near.  Visual fields were full to count 
fingers.  The pupils were reactive to light equally and there 
was no afferent pupillary defect noted.  The conjunctiva were 
clear.  The examiner commented that he felt the right eye was 
amblyopic due to the hyperopia over it.  The examiner was 
able to review the veteran's past records and, according to 
an April 1978 chart entry, the veteran's best corrected 
visual acuity in the right eye was 20/40.  The examiner 
further commented that there was no evidence of 
conjunctivitis. 

When the Board initially reviewed the veteran's appeal in 
October 1996, it was noted that additional treatment records 
may be available and further examinations were warranted.  
The Board remanded the case again in May 1998 in order to 
afford the veteran the opportunity to appear at a VA 
examination.  

The veteran presented to a November 1998 VA eye examination 
with complaints of blurred vision at near.  His previous 
ocular history was considered unremarkable.  The right eye 
uncorrected visual acuity was 20/70 at distant and 20/150 at 
near.  The veteran's corrected visual acuity was 20/20 at 
distance and 20/20 at near.  The left eye uncorrected visual 
acuity was 20/20 at distance and 20/20 at near.  The examiner 
noted that there was no diplopia. The muscle function was 
smooth, accurate, full and extensive.  The veteran claimed a 
history of trauma to the eyes, however, noting was seen on 
slit lamp examination; both eyes were within normal limits.  
The macula and background were clear in both eyes.  The 
diagnosis was that of presbyopia, correctable to 20/20.  The 
examiner observed that the veteran had no eye disease except 
a refractive error which is related to age. 

Analysis.  The veteran contends that he has chronic 
conjunctivitis with vision loss.  The threshold question to 
be answered in his appeal is whether the veteran has 
presented evidence of a well-grounded claim.  If not, his 
application for service connection must fail, and there is no 
further duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In fact, VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  

When the issue involves a medical question of diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Statements and testimony 
from lay witnesses or the appellant in this regard are not 
sufficient to establish a plausible claim as they are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

While service medical records include findings and complaints 
pertaining to trauma to the eyes, those records are silent 
for any findings or complaints referable to chronic 
conjunctivitis.  The Board also notes that there is no 
indication within the post-service medical records that the 
veteran presently suffers from conjunctivitis.  In fact, the 
report of the June 1992 VA examination included that 
examiner's comment that there was no evidence of chronic 
conjunctivitis in either eye and the November 1998 VA 
examination report included the observation "no eye 
disease."  Absent competent evidence that the veteran 
currently suffers conjunctivitis, the first prong of the 
Caluza test is not met; it follows, that the third prong is 
not met as well.  See also Brammer v. Derwinski, 2 Vet. 
App. 23 (1992).  Statements from the veteran in this regard 
are not sufficient to well ground the claim.  Espiritu.  

Based on a review of the record, the Board finds no competent 
medical evidence of a chronic acquired eye disorder that 
constitutes a disability for VA compensation purposes.  
Specifically, the Board notes that refractive errors of the 
eye, as noted during service and at the November 1998 VA 
examination, are not considered a disease or injury for which 
compensation may be paid.  38 C.F.R. § 3.303(c) (1999); 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  
Furthermore, there is no evidence of aggravation by 
superimposed ocular disability during service.  The report of 
the January 1992 separation examination did not show any 
residual eye disability from the trauma noted during service.  

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed eye condition does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is informing the veteran 
of evidence which is lacking and that is necessary to make 
his claim as set forth above well grounded.  

II.  Increased Ratings 

Background.  In the rating action presently on appeal, the RO 
granted service connection for costochondritis and low back 
pain and assigned disability ratings effective from March 16, 
1992.  The RO noted that service medical records included 
various complaints of low back pain, including pain following 
a fall from a truck.  In the April 1993 rating decision, the 
RO also noted that the veteran had complained of pain in the 
third and fourth ribs and discomfort was noted on 
examination.  

The veteran was afforded a VA examination in June 1992 in 
connection with his original claim.  At that time, he 
complained of daily chest pains for four to five years, worse 
with movement and deep breathing.  He also related the 
circumstances surrounding an in-service back injury and 
complained of intermittent pain which occurs approximately 
every other day.  The veteran described the pain as a dull, 
aching discomfort with occasional radiation into the right 
lower extremity.  Physical examination of the back revealed 
no tenderness, and two plus reflexes throughout.  Forward 
bending was to 30 degrees, backward extension was to 5 
degrees, lateral bending was to 10 degrees; and bilateral 
rotation was to 10 degrees.  The diagnoses included chest 
pains, most likely secondary to costochondritis, and history 
of low back pain, without evidence of radiculopathy on 
examination.  Range of motion was characterized as limited.  

The report of a March 1993 VA examination included the 
veteran's report of his pertinent medical history and 
complaint of constant low back pain.  The examiner noted that 
the veteran was able to bend forward to within two inches of 
the floor with his knees straight.  Lateral flexion and 
bilateral rotation were reduced by "about 25%."  The 
veteran hesitated to hyperextend his back and the examiner 
noted that when he moved, he did so with such caution as if 
"something terrible is happening to him."  The examiner 
commented that the examiner was not sure "that this 
evaluation is going to be very true if I call it just as I 
saw it."  When placed flat on his back, the veteran 
reportedly refused to flex his hips onto his chest; however, 
passively, his hips flexed to his chest, with complaints of 
low back pain.  On examination of the back when he was bent 
over, the veteran had the usual expected dorsal curvature of 
the lumbar spine, but he complained of tenderness as the 
examiner compressed "these very sturdy muscles" of his 
back.  The examiner could not trigger any spasm.  The 
examiner commented that the back examination was not very 
impressive indicating disability.  There was some limitation 
of motion, but the examiner opined that some of that may have 
been due to lack of cooperation of the veteran.  The examiner 
also noted that the veteran had musculature and body 
structure which did not really support the type of inactivity 
and disability the he claimed.  Patellar and Achilles 
reflexes were reactive normally.

The veteran was afforded a VA examination in September 1995 
at which time his complaints of low back pain were noted.  
The veteran also reported that he had suffered "heart 
trouble" for the past seven or eight years.  Physical 
examination of the low back revealed no postural abnormality 
or fixed deformity.  The musculature of the back was 
satisfactory, with good muscle tone and without spasm.  The 
veteran complained of pain to palpation on the right side.  
Range of motion was to 75 degrees of forward flexion and 15 
degrees of backward extension, with complaint of pain.  
Lateral flexion was to 15 degrees, bilaterally; rotation to 
10 degrees, bilaterally.  The examiner noted that there was 
no objective evidence of pain during motion.  The examiner 
further noted that there was no neurological deficiency in 
the lower limbs.  Straight leg raising was positive at 80 
degrees with complains of back pain.  X-ray of the 
lumbosacral spine was normal.  The diagnosis was normal 
lumbar spine.  

The veteran presented to a March 1996 VA examination with 
complaints of fairly constant low back pain, such that he 
could not do any hard labor.  The examiner noted the 
veteran's report of his in-service back injury.  On objective 
examination, it was noted that the veteran walked well, with 
good posture.  Examination of the lumbosacral spine showed no 
postural abnormality or fixed deformity.  The musculature was 
satisfactory with good muscle tone and without any spasm or 
atrophy.  The veteran did complain of pain on the right side 
of the lower back.  Range of motion was recorded as forward 
flexion to 75 degrees; backward extension to 15 degrees; 
right and left lateral flexion to 20 degrees and lateral 
rotation to 15 degrees, bilaterally.  The examiner commented 
that there was objective evidence of pain on motion.  
Neurological examination of both lower limbs was negative for 
any deficiency.  X-ray studies of the spine were interpreted 
as "essentially normal."  The diagnosis was chronic lumbar 
strain.

When the Board reviewed the appeal in October 1996 and May 
1998, it was noted that additional treatment records and 
further examination was warranted.  Treatment records 
associated with the claims folder subsequent to the remands 
did not include references to the low back or 
costochondritis.  

The veteran was afforded a VA examination in October 1998 at 
which time it was noted that he was employed as a police 
officer at a VA medical facility.  The veteran complained of 
low back pain and although he had no current restriction of 
activities, he was noted to be worried about the future.  It 
was noted that "there is not much [of] a problem with his 
chest."  The history of his complaints was reviewed and it 
was noted that overuse of his back could produce pain.  The 
veteran reported that he pulled a muscle on the chest wall 
during service.  

Physical examination revealed that the veteran walked well, 
with good posture.  He was able to squat without complaints.  
Chest wall examination showed that it was of normal 
configuration.  There was no deformity or swelling of the 
muscles of the anterior chest wall.  There was no tenderness 
over the sternum or the costochondral junction bilaterally.  
Both shoulder movements were full, without complaints and 
power against resistance was noted to be "good."  
Examination of the lumbosacral spine showed that the pelvis 
was symmetrical and there was no scoliosis of kyphosis.  
Muscle tone was good without any spasm of tenderness.  Range 
of motion was recorded as the following:  forward flexion to 
80 degrees, with complaint of pain; extension to 35 degrees, 
without pain; lateral flexion to 30 degrees bilaterally and 
lateral rotation to 30 degrees.  Both lower limbs were 
negative for any neurological deficiency.  Straight leg 
raising was to 80 degrees, and Laseque's testing was 
negative.  X-ray studies of the chest wall and lumbosacral 
spine were noted to be within normal limits and the examiner 
noted no evidence of costochondritis or any deformity of the 
spine.  

The diagnoses included normal anterior chest wall without any 
evidence of costochondritis and normal lumbosacral spine 
without any evidence of residual of trauma.  The examiner 
noted that the claims folder, and a copy of the Board 
remands, had been reviewed prior to the examination.  It was 
the examiner's opinion that the was no evidence of 
costochondritis at present and there was no limitation of 
activity posed by that condition.  With regard to the low 
back, the examiner noted no evidence of any residual of 
trauma or any impairment of function.  The examiner stated 
"I do not find any limitation of activity" imposed by the 
low back disorder.  The examiner further commented that there 
was no evidence of weakened movement against varying 
resistance, nor was there any evidence of fatigability or 
incoordination.  The veteran did not describe any flare-up.  

Analysis.  The veteran contends that his service-connected 
costochondritis and back disabilities are is more severe than 
the current ratings, assigned following the initial grant of 
service connection in the rating action on appeal, indicate.  
The Board finds that the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When an 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's costochondritis under the 
provisions of Diagnostic Code 5322 as analogous to a injury 
to Muscle Group XXII (muscles of the front of the neck).  
Costochondritis means inflammation of rib cartilage.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 312, 687 (26th ed. 1985).  
As that condition does not have its own diagnostic code, it 
must be rated by analogy.  Thus, the Board will rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Based on a review of the service medical records and current 
findings, the Board finds that the condition is more 
appropriately rated by analogy to Diagnostic Code 5321, 
pertaining to injury to Muscle Group XXI, the muscles of 
respiration.  38 C.F.R. § 4.73.  Such a rating is by analogy 
and service connection is in effect for costochondritis only 
and does not involve an actual muscle injury.  Regulations 
concerning rating muscle injuries were revised during the 
course of this appeal, however, there were no material 
changes to Diagnostic Code 5321.  Under the criteria of 
Diagnostic Code 5321, a 0 percent rating is warranted for 
slight injury to Muscle Group XXI, a 10 percent rating is 
warranted for a moderate injury, and a 20 percent rating is 
warranted for moderately severe or severe injury to those 
muscles.  Notably, however, at no time since March 16, 1992, 
does the clinical record suggest that costochondritis was 
productive of compensably disabling manifestations which 
would be considered analogous to a moderate Muscle Group XXI 
injury.  The medical evidence concerning the extent of injury 
and treatment for costochondritis over the entire appeals 
period does not show evidence which demonstrates moderate 
injury.  The report of the most recent VA examination 
included the veteran's self-report that he did not have 
"much of a problem with his chest."  Physical examination 
revealed no swelling, deformity or tenderness and an x-ray 
study of the chest wall was considered normal.  In fact, the 
examiner detected no evidence of costochondritis.  Thus, the 
Board finds that an increased rating is not warranted under 
Diagnostic Code 5321.  As the preponderance of the evidence 
establishes that the costochondritis does not meet the 
criteria for a compensable rating under an analogous 
diagnostic code, the claim is denied. 

The veteran's service-connected low back disability is 
presently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Under that code, 
a 10 percent rating is warranted for characteristic pain on 
motion.  A 20 percent rating is provided for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
the maximum rating assignable under the code, and 
contemplates a severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5292, a 20 percent evaluation is 
assignable for moderate limitation of the lumbar spine.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine. 

Under Diagnostic Code 5293, a 20 percent rating is assignable 
for moderate intervertebral disc syndrome, recurring attacks, 
with intermittent relief.  A 40 percent rating would be 
assignable in cases of severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief.

The Board also notes that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provision of 38 C.F.R. § 4.14 (avoidance of pyramiding) does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the veteran does not meet the schedular 
criteria for an increased rating.  The reports of numerous VA 
examinations conducted during the course of this appeal 
include the veteran's report of back pain and its effects on 
his daily life; however, the examinations also note the 
examiners' observation that the veteran's back complaints are 
not as disabling as he contends.  The Board notes the most 
recent VA examination in particular, which was conducted 
pursuant to the Board's instructions and included the 
examiner's consideration of the factors noted in DeLuca.  
That examiner noted some limitation of motion, but no muscle 
spasm or loss of lateral spine motion.  The examiner 
characterized the lumbar spine as normal and commented that 
there was no limitation of function.  There is no evidence of 
neurological abnormalities related to the veteran's back.

The record does not show that the veteran has muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
moderate intervertebral disc syndrome or a moderate 
limitation of motion to warrant an increased rating.  The 
Board notes the veteran's complaints of pain; however, VA 
examination reports note that those complaints may be 
exaggerated.  Furthermore, the 10 percent rating presently 
assigned contemplates characteristic pain on motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Thus, consideration of 
38 C.F.R. §§ 4.40 and 4.45 does not call for the assignment 
of an increased rating.  As such, the Board finds that the 
veteran's current symptomatology is reasonably consistent 
with lumbosacral strain with characteristic pain on motion or 
slight limitation of motion of the lumbar spine.  The benefit 
sought on appeal is denied.

In evaluating the veteran's costochondritis and low back 
disability, the Board has reviewed the nature of the original 
disabilities and considered whether the veteran was entitled 
to a "staged" rating for his service-connected disabilities 
as prescribed by the Court.  Fenderson.  Based upon a review 
of the evidence, the numerous VA examinations in particular, 
the Board finds that at no time since March 16, 1992, has 
there ever been evidence of disabling effects related to the 
costochondritis which equate to more than slight injury to 
Muscle Group XXI.  Similarly, at no time since March 16, 
1992, has there been evidence of a moderate limitation of 
motion, a moderate intervertebral disc syndrome or strain 
with muscle spasm on extreme forward bending, or a loss of 
lateral spine motion.  Hence, a staged rating for a portion 
of the term in question is not warranted for either 
disability at issue.



ORDER

As a well-grounded claim has not been presented, service 
connection for conjunctivitis with vision loss is denied. 

Assignment of a compensable rating for costochondritis from 
March 16, 1992, is denied.

Assignment of a rating in excess of 10 percent for low back 
pain from March 16, 1992, is denied.


REMAND

In attempting to determine the appropriate rating for the 
service-connected left knee disorder, the Board notes that 
the original grant of service connection contemplated the 
residuals of an injury to the left knee in service.  The RO 
specifically noted that the initial injury had resulted in a 
"knot" which was later reduced with injections.  Thus, the 
Board finds that the disability at issue is more 
appropriately characterized as left knee tendonitis with a 
synovial cyst.

In addition to considering the effect of the cyst, 
determining the appropriate rating for the veteran's left 
knee disability is further complicated by the fact that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson.  From a review of 
the post-service medical records obtained subsequent to a 
prior remand, it appears that, for a period of time in 1993, 
the veteran was unable to work because of left knee pain 
related to the cyst.  (See, e.g., the VA outpatient report 
dated July 6, 1993.)  The length of the period during which 
the veteran was unable to work is unclear.  The most recent 
medical evidence suggests that the veteran's left knee is 
normal.  Thus, it would appear that a "staged" rating is 
warranted in this case; however, the evidence currently of 
record is inadequate for determining that rating.  Thus, a 
remand is necessary.  On remand, the RO should specifically 
consider and document the appellant's entitlement to a staged 
rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertaining to the evaluation to 
be assigned left knee tendonitis with a 
synovial cyst since March 16, 1992.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  The veteran's claims folder should 
then be forwarded to the appropriate VA 
medical examiner who should review the 
records and identify any period of time 
during which the left knee cyst prevented 
the veteran from working.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested review does not include all 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This should include 
consideration of the assignment of a 
staged rating for the left knee 
disability.  If a higher rating is 
assigned and then lowered as the result 
of subsequent improvement, the RO must 
specifically address the application of 
the due process requirements in 38 C.F.R. 
§ 3.105(e) (1999).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



